This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 GERALD WYNN JANECKA,

 3          Petitioner-Appellee,

 4 v.                                                                                     NO. 33,822

 5 ELIZABETH LOUISE JANECKA,

 6          Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 John F. Davis, District Judge


 9 Law Office of Clifton L. Davidson, LLC
10 Clifton L. Davidson
11 Albuquerque, NM

12 for Appellee

13 L. Helen Bennett
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Respondent appeals from the district court’s order denying her Rule 1-060

 2 NMRA motion for relief from judgment. On March 2, 2015, this Court issued a

 3 calendar notice proposing to affirm. Petitioner filed a memorandum in support of this

 4 Court’s notice of proposed disposition. Respondent has not filed a memorandum in

 5 opposition to this Court’s notice, and the time for doing so has now passed. “Failure

 6 to file a memorandum in opposition constitutes acceptance of the disposition proposed

 7 in the calendar notice.” Frick v. Veazey, 1993-NMCA-119, ¶ 2, 116 N.M. 246, 861

 8 P.2d 287. This Court therefore affirms the district court’s order for the reasons

 9 provided in this Court’s notice of proposed disposition.

10   {2}   IT IS SO ORDERED.


11                                               ________________________________
12                                               JAMES J. WECHSLER, Judge


13 WE CONCUR:


14 ________________________________
15 JONATHAN B. SUTIN, Judge


16 ________________________________
17 TIMOTHY L. GARCIA, Judge




                                             2